DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 08/30/2022 have been entered. Claims 1-8 and 10-20 are currently pending. Applicant’s amendments are sufficient to overcome each and every claim objection and 112(b) rejection set forth in the Non-Final Office Action dated 03/30/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4494415 (Elliston) in view of US 1836498 (Gustav) and further in view of Bolt Science (Nuts).
Regarding claim 14, Elliston teaches a multiplex pump system (Figures 1 and 3) that discloses a power end assembly (End around crankshaft 120), comprising: a crank section having opposed front and rear external surfaces and comprising a crankshaft (Crankshaft 120 with the front and rear surfaces of unlabeled plate on the crank side of 57 and back plate 100); a crosshead section having opposed front and rear external surfaces and comprising a plurality of crossheads (Crosshead section comprising 150 in Figure 3with front and rear being opposite sides of 57), a plurality of first stay rods traversing the crank section and the crosshead section and terminating at the front external surface of the crosshead section and at the crank section (First stay rods 62 as seen in Figure 2).
Elliston is silent with respect to the power end assembly further comprises: a plurality of nuts, each nut installed on an end of each of the plurality of first stay rods at the front external surface of the crosshead section.
However, Gustav teaches a crank driven device that discloses the use of a through stay rod with a plurality of nuts on the ends to hold all of the individual components together (Figure 2, rods “m” that extend outside of the equivalent crank frame “m”). The resultant combination would be such that a plurality of nuts, each nut installed on an end of each of the plurality of first stay rods at the front external surface of the crosshead section.
It would have been an obvious matter of design choice to extend the first stay rods and change the ending location of the first stay rods to be external the crank frame therefore requiring nuts on both ends of the first stay rod, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Elliston, per Gustav, is silent with respect to each nut comprising an outer nut threaded onto an inner nut.
However, Nuts teaches the use of two nuts on the end of a bolt to prevent the loosening of said nuts (See the printed document of the webpage from 01-09-2015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the singular nuts of Elliston per Gustav with the dual nuts of Nuts to prevent loosening.
Regarding claim 19, Elliston teaches a reciprocating pump with the apparatus of claim 14 with a fluid end assembly attached to the power end assembly (End plate 22/42 as seen in Figures 1/3 of Elliston).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 4494415 (Elliston) in view of US 1836498 (Gustav) in view of Bolt Science (Nuts) and further in view of US 2783810 (Wrigley).
Regarding claim 15, Elliston’s modified teachings are described above in claim 14 but are silent with respect to each inner nut of the plurality of nuts has an outer splined surface; and in which the power end assembly further comprises: a plurality of washers, each washer positioned between the front external surface of the crosshead section and a corresponding one of the plurality of nuts and each washer having an inner splined surface engaging the outer splined surface of a corresponding one of the inner nuts.
However, Wrigley teaches a nut and washer fastener that discloses the use of a serrated washer and serrated nut (Washer 15, nut 16 as seen in Figures 2 and 5). The resultant combination would be such that a plurality of washers, each washer installed on the end of each of the first set of stay rods and having an inner splined surface engaging an outer splined surface of the inner nut.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify replace the inner nut of Elliston per Nuts with the lock nut and lock washer of Wrigley to prevent loosening.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 4494415 (Elliston) in view of US 1836498 (Gustav) in view of Bolt Science (Nuts) in view of US 2783810 (Wrigley) and further in view of US 2010/0129249 (Bianchi)
Regarding claim 16, Elliston’s modified teachings are described above in claim 15 where Elliston further discloses a support plates positioned on the front external surface of the crosshead section and between the crosshead section and each of the plurality of washers; in which the plurality of first stay rods traverse the front support plate (First stay rods 62 go past 40).
Elliston is silent with respect to the support plate being a plurality of support plates.
However, Bianchi teaches a power end of a reciprocating compressor system (¶ 1) that discloses the use of discrete crank sections with matching discrete powerline components (Figures 2A-3B show a dual set up and a 4 component set up). The resultant combination would be such that the singular support plate would be made into separate support plates such that a plurality of front support plates positioned on the front external surface of the crosshead section and between the crosshead section and each of the plurality of washers; in which the plurality of first stay rods traverse each of the plurality of front support plates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined structure of Elliston with the modular and discrete set-up of Bianchi to allow for easier individual repairs without needing to replace an entire body
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 4494415 (Elliston) in view of US 1836498 (Gustav) in view of Bolt Science (Nuts) and further in view of US 3756229 (Olliver hereinafter).
Regarding claim 17, Elliston’s modified teachings are described above in claim 14 where the combination of Elliston and Gustav would further disclose that each of the plurality of first stay rods projects from the rear external surface of the crank section (Per combination with Gustav in Claim 14 above).
Elliston is silent with respect to the power end assembly further comprises: a plurality of blind nuts, each blind nut installed on an end of each of the plurality of first stay rods and engaging the rear external surface of the crank section.
However, Olliver teaches a ventilator with a housing being sealed by nuts and bolts that discloses the use of a blind nut in combination with a lock nut (Figure 6, lock nut 162 and blind nut 153 per Column 11 Lines 48-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing aspect of Elliston, per Gustav, with the blind nuts of Olliver to seal the lock not and prevent damage. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 4494415 (Elliston) in view of US 1836498 (Gustav) in view of Bolt Science (Nuts) and further in view of US 2015/0159647 (Dille). 
Regarding claim 18, Elliston’s modified teachings are described above in claim 14 but are silent with respect to a plurality of second stay rods traversing the crosshead section, but not the crank section.
However, Dille teaches a multiplex pump that discloses a set of stay rods around the equivalent connector section (Rods 132 in Figure 2) that feature protruding threads towards the crosshead and crank sections (Unlabeled threads protruding into 220 which will be end 412 of 132 per ¶ 52). The resultant combination would reverse the threaded and open ends of the stay rods in Elliston such that the first stay rods would receive the second stay rods threads and therefore the second stay rods would traverse a portion of the crosshead section to thread into the first stay rods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded ends of the first and second stay rods of Elliston since it has been held that a reversal of essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 4494415 (Elliston) in view of US 1836498 (Gustav) and further in view of Bolt Science (Nuts) in view of US 2016/0025082 (Byrne) and further in view of US 2008/0181798 (Folk).
Regarding claim 20, Elliston’s modified teachings are described above in claim 14 but are silent with respect to a drive section comprising: a gearbox attached to the crank section and supported on a mounting base.
However, Byrne teaches a multiplex pump that discloses a drive section comprising: a gearbox attached to the crank section and supported on a mounting base (Drive section at the gearbox 600 per ¶ 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving body of Elliston with the gearbox of Byrne to allow for a smaller motor to be used to drive the pumping system.
Elliston is silent with respect to at least one torque block supporting at least a portion of the gearbox and attached to the mounting base, the at least one torque block comprising a mounting plate having a mounting surface, the mounting surface shaped to conform to at least a portion of the outer surface of the gearbox.
However, Folk teaches a mud pump that discloses the use of a motor and at least one torque block (Torque block 18 seen in Figures 4, 5, 7, and 8). The resultant combination would be such that at least one torque block supporting at least a portion of the gearbox and attached to the mounting base, the at least one torque block comprising a mounting plate having a mounting surface, the mounting surface shaped to conform to at least a portion of the outer surface of the gearbox.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gearbox and drive of Elliston and Byrne with the torque block of Folk to prevent excess rotational movement of the drive and gearbox

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
Applicant’s arguments directed towards the combination of Elliston, Gustav, and Nuts have been reviewed however they are not found to be persuasive (Arguments regarding claims 14 and 17). The current combination would allow for the first stay rods to be bolted to the plate 100 of Elliston per the teachings of Gustav showing equivalent stay rods spanning the housing in Figure 2 (Figure 2 of Gustav, bolts f with unlabeled nuts). This would allow for a user to easily access the nuts of the stay rods without removing a component of the crank housing therefore making the repair and replacement easier by requiring less part to be removed. Furthermore, the Nuts reference was added to teach that the stacking of opposing nuts to prevent each from coming loose. For at least these reasons, the proposed arguments regarding claim 14 are not found to be persuasive. 

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s newly amended claim 1 recites “a crank section comprising a crankshaft; a crosshead section offset from the crank section and configured to be positioned offset from a connector section, the crosshead section comprising a plurality of crosshead frames positioned in a side-by- side relationship, each crosshead frame housing a crosshead; a plurality of support plates, each support plate positioned on a crosshead frame in a one-to-one relationship; a central plate positioned between the crank section and the crosshead section; a first set of stay rods that traverse the plurality of support plates, the crank section, the central plate, and the crosshead section, but not the connector section; a second set of stay rods that traverse the plurality of support plates and the crosshead section, but not the crank section and are configured to be attached to the connector section, in which each of the second stay rods is attached to the central plate.” The further clarification of the central plate’s position would be sufficient to overcome the rejection of Elliston (US 4494415), Bianchi (US 2010/0129249), and Dille (US 2015/0159647) as set forth in the Non-Final Office Action dated 03/30/2022. The previous combination would require moving the crank section within Elliston to create a slot for the central plate and this would require extensive modifications. For at least this reason, independent claim 1 and dependent claims 2-8 and 10-13 are found to be allowable over the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746